Citation Nr: 0030078	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for subtotal 
gastrectomy (claimed as a stomach condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel





INTRODUCTION

The veteran had active duty from June 1943 to August 1944, 
and from February 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for subtotal gastrectomy 
(claimed as a stomach condition).  


REMAND

A review of the veteran's written statements shows that he 
essentially argues that his subtotal gastrectomy in September 
1956 was the result of a stomach condition which began during 
his second period of service.  In particular, he argues that 
he began experiencing stomach symptoms during service at Ft. 
Jackson in 1951, and that between 1951 and 1953 he was 
treated with Banthine and aluminum hydroxide.  

In October 1998, the RO received written statements by the 
veteran, as well as photocopies of three bottles of 
medication containing prescription labels reportedly dated 
between 1951 and 1953.  The veteran, in the accompanying 
statement, identifies the medications and the dates of the 
prescriptions, but this information is not evident from all 
of the photocopies he provided.  In any event, it does not 
appear that this evidence was considered by the RO, either in 
a rating decision or a statement of the case.  Because such 
evidence, at least as described by the veteran, may well be 
significant, the Board is of the opinion that it should be 
specifically considered by the RO.

In addition, the Board notes that in June 1998, the RO 
adjudicated this claim under the then-in-effect standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim, as set forth in 
Cloven v. Derwinski, 1 Vet. App. 171 (1991).  However, in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit expressly 
rejected the Colvin standard.  A review of the statement of 
the case, dated in August 1998, shows that the RO applied the 
Colvin standard. 

Accordingly, this case is REMANDED for the following action: 

The RO should readjudicate the claim, 
specifically considering the prescription 
photocopies submitted by the veteran on 
October 19, 1999.  As part of its 
readjudication, the RO may wish to 
request more legible copies of the 
complete prescription labels from the 
veteran.  The RO should employ the 
standard for new and material evidence 
set forth in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
setting forth a summary of all the 
evidence.  After affording the veteran a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



